DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 12/16/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejections of claims 16 and 17 have been withdrawn; and (2) the double patenting rejections over co-pending applications 16/402,413, 16/402,360, 16/402,999 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-21
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1-3, 5, 12-14, 16, 17, and 20
New claims: 					None
Claims currently under consideration:	1-21
Currently rejected claims:			1-21
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamasaki (US 2011/0081473; previously cited by the Examiner).
Regarding claim 1, Hamasaki teaches a method of improving the taste profile (corresponding to milk taste-enhancing action) ([0001]) of a beverage ([0129]), comprising the steps of : (1) adding a Maillard reaction product (MRP) composition (corresponding to food ingredient) to the beverage (section (5) of [0098]), wherein the MRP composition is produced by heating a reaction mixture (section (4) of [0098]) comprising: (a) reducing sugars having a free carbonyl group (corresponding to glucose, fructose, sucrose, maltose, lactose, galactose) ([0110]); and (b) amine donors (corresponding to valine, proline, isoleucine, lysine, glutamic acid, and arginine) (section (2) of [0098]), wherein (a) and (b) undergo a Maillard reaction ([0123]) at a temperature of 70-150°C ([0122]), which falls within the claimed temperature range; and (2) adding a sweetener composition to the beverage, wherein the sweetener composition comprises Stevia 
Regarding claim 3, Hamasaki teaches the invention as described above in claim 1, including the amine donors comprise an amino acid (corresponding to valine, proline, isoleucine, lysine, glutamic acid, and arginine) (section (2) of [0098]).
Regarding claim 4, Hamasaki teaches the invention as described above in claim 1, including the sweetener composition comprises aspartame acesulfame-K, glycyrrhizin, sucralose, and thaumatin ([0142]).
Regarding claim 5, Hamasaki teaches the invention as described above in claim 1, including the MRP composition can be added to a beverage during the phase of adding raw materials ([0128]) such as Stevia extracts (corresponding to stevioside) and steviol glycosides (corresponding to rebaudioside) ([0142]) wherein the MRP composition is further heated to increase the milk taste-enhancing action ([0128]) as a result of the Maillard reaction ([0123]).  Therefore, Hamasaki teaches that the reaction mixture further comprises Stevia extracts (corresponding to stevioside) and steviol glycosides (corresponding to rebaudioside).
Regarding claim 6, Hamasaki teaches the invention as described above in claim 1, including the beverage has a fruit flavor (corresponding to fruit juice) ([0129]).
Regarding claim 7, Hamasaki teaches the invention as described above in claim 1, including the product does not contain any product made from roasted coffee beans (corresponding to confectionary, milk drinks, carbonate drinks, fruit juice drinks, and processed foods) ([0129]).
Regarding claim 8, Hamasaki teaches the invention as described above in claim 1, including the product further comprises a product from roasted coffee beans 
Regarding claim 9, Hamasaki teaches the invention as described above in claim 1, including the beverage is a carbonated soft beverage ([0129]).
Regarding claim 10, Hamasaki teaches the invention as described above in claim 1, including the beverage is a fruit juice or beverage comprising a fruit juice (corresponding to fruit juice) ([0129]).
Regarding claim 11, Hamasaki teaches the invention as described above in claim 1, including thaumatin is added to the beverage ([0142]).

Claim Rejections - 35 USC § 103
Claims 2 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki (US 2011/0081473; previously cited by the Examiner).
Regarding claim 2, Hamasaki teaches the invention as described above in claim 1, including the MRP composition can be added to a food or beverage during the phase of adding raw materials ([0128]) such as thaumatin ([0142]) wherein the MRP composition is further heated to increase the milk taste-enhancing action ([0128]) as a result of the Maillard reaction ([0123]).  Therefore, Hamasaki teaches that the reaction mixture comprises thaumatin.  Although Hamasaki does not teach thaumatin as an amine donor, its ability to serve as an amine donor is inherent.  Regarding method claims, when steps recited in the reference are substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 12, Hamasaki teaches a method for improving the taste profile (corresponding to milk taste-enhancing action) ([0001]) of a bakery product (corresponding to bread), comprising the steps of: (A) preparing an MRP composition formed from a reaction mixture comprising: (i) reducing sugars having a free carbonyl group (corresponding to glucose, fructose, sucrose, maltose, lactose, galactose) ([0110]); and (ii) amine donors (corresponding to valine, proline, isoleucine, lysine, glutamic acid, and arginine) (section (2) of [0098]), wherein (i) and (ii) undergo a Maillard reaction ([0123]) at a temperature of 70-150°C ([0122]), which falls within the claimed temperature range; and (B) a sweetener composition comprising Stevia extracts (corresponding to stevioside) and steviol glycosides (corresponding to rebaudioside) ([0142]); wherein the MRP composition is present in the final product in a concentration of 0.0001-1 wt% (corresponding to 1-10,000 ppm (section (5) of [0098])), which overlaps the claimed concentration; and wherein the addition of the MRP composition improves a taste of the bakery product ([0001]).  Although Hamasaki does not disclose adding the MRP composition to a dough for a baked product, it discloses that the MRP composition is added to raw materials or in a processing step ([0128]).  Dough qualifies as a raw material formed during a processing step and therefore, it would be obvious to 
Regarding claim 13, Hamasaki teaches the invention as described above in claim 12, including the MRP composition can be added to a food or beverage during the phase of adding raw materials ([0128]) such as thaumatin ([0142]) wherein the MRP composition is further heated to increase the milk taste-enhancing action ([0128]) as a result of the Maillard reaction ([0123]).  Therefore, Hamasaki teaches that the reaction mixture comprises thaumatin.  Although Hamasaki does not teach thaumatin as an amine donor, its ability to serve as an amine donor is inherent.  Regarding method claims, when steps recited in the reference are substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 14, Hamasaki teaches the invention as described above in claim 12, including the amine donors comprise an amino acid (corresponding to valine, proline, isoleucine, lysine, glutamic acid, and arginine) (section (2) of [0098]).
Regarding claim 15, 
Regarding claim 16, Hamasaki teaches the invention as described above in claim 12, including the MRP composition is present in the final product in a concentration of 0.0001-1 wt% (corresponding to 1-10,000 ppm (section (5) of [0098])).  It also teaches that the bakery product contains sweetener as needed and the amount of sweetener is in the range that does not impair the advantageous effects of the invention ([0142]).  These disclosures at least suggest that the amount of sweetener in the product is an amount from 0 wt% to 99.9999 wt%, which means that the total concentration of the MRP and the sweetener present in a food product may be an amount from 0.0001 wt% to 100 wt%, which overlaps the claimed concentration.
Regarding claim 17, Hamasaki teaches the invention as described above in claim 12, including the MRP composition is present in the final product in a concentration of 0.0001-1 wt% (corresponding to 1-10,000 ppm (section (5) of [0098])), which falls within the claimed concentration.
Regarding claim 18, Hamasaki teaches the invention as described above in claim 12, including the MRP composition can be added to a food or beverage during the phase of adding raw materials ([0128]) such as thaumatin ([0142]) wherein the MRP composition is further heated to increase the milk taste-enhancing action ([0128]) as a result of the Maillard reaction ([0123]).  Therefore, Hamasaki teaches that the reaction mixture comprises thaumatin.
Regarding claim 19, 
Regarding claim 20, Hamasaki teaches the invention as described above in claim 12, including the MRP composition can be added to a beverage during the phase of adding raw materials ([0128]) such as Stevia extracts (corresponding to stevioside) and steviol glycosides (corresponding to rebaudioside) ([0142]) wherein the MRP composition is further heated to increase the milk taste-enhancing action ([0128]) as a result of the Maillard reaction ([0123]).  Therefore, Hamasaki teaches that the reaction mixture further comprises Stevia extracts (corresponding to stevioside) and steviol glycosides (corresponding to rebaudioside).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki (US 2011/0081473; previously cited by the Examiner) as applied to claim 12 above, in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).
Regarding claim 21, Hamasaki teaches the invention as described above in claim 12, including the sweetener composition comprises high intensity sweeteners ([0142]).  It does not teach that the sweetener is selected from the claimed group.
However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Hamasaki by using a sweet tea glycoside as taught by Koh.  Since Hamasaki teaches the incorporation of a high intensity sweetener and Koh teaches that a sweet tea glycoside is widely used as a high intensity sweetener in the art, it is within the ambit of a 

Double Patenting
Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of co-pending Application No. 16/402,991.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 11 and 12 require all the claim limitations of instant claim 1, except for the MRP composition to be present in the final product in a concentration of 0.1-15,000 ppm or 0.001-20 wt%.  However, since the co-pending claims does not require any concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of co-pending Application No. 16/403,223 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 6 require all the claim limitations of instant claims 1 and 12, except for the Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, and 11 of co-pending Application No. 16/402,605 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 2, 10, and 11 require all the limitations of instant claims 1 and 12, except for the product to further comprises a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23 of co-pending Application No. 16/403,163.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 23 require all the claim limitations of instant claims 1 and 12, except for the MRP composition to be present in the final product in a concentration of 0.1-15,000 ppm or 0.001-20 wt%.  However, since the co-pending claims do not require any concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of co-pending Application No. 16/402,641 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 3 require all the limitations of instant claim 1, except for the beverage to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, Stevia-related component in a food or beverage is obvious.  Also, the co-pending claims do not require the MRP composition to be present in the final product in a concentration of 0.1-15,000 ppm or 0.001-20 wt%.  However, since the co-pending claims do not require any concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, and 12 of co-pending Application No. 16/403,053 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 10, 11, and 12 require all the limitations of instant claims 1 and 12, except for the food or beverage to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, and 12 of co-pending Application No. 16/403,061 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 2, 11, and 12 require all the limitations of instant claims 1 and 24, except for the beverage to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, and 11 of co-pending Application No. 16/402,728 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 2, 10, and 11 require all the limitations of instant claims 1 and 12, except for the composition to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 28, 34, 35, 41, and 42 of co-pending Application No. 17/301,485 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 27, 28, 34, 35, 41, and 42 require all the limitations of instant claims 1 and 12, except for the composition to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.  Also, the co-pending claims do not require the MRP composition to be present in the final product in a concentration of 0.1-
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 30, 31, and 40 of co-pending Application No. 17/302,946.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21, 30, 31, and 40 require all the limitations of instant claims 1 and 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 188, 191, and 192 of co-pending Application No. 17/302,995 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 188, 191, and 192 require all the limitations of instant claims 1 and 12, except for the composition to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods Stevia-related component in a food or beverage is obvious.  Also, the co-pending claims do not require the MRP composition to be present in the final product in a concentration of 0.1-15,000 ppm or 0.001-20 wt%.  However, since the co-pending claims do not require any concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, 33, 38, 39, and 40 of co-pending Application No. 17/303,569.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21, 27, 33, 38, 39, and 40 require all the limitations of instant claims 1 and 12, except for the MRP composition to be present in the final product in a concentration of 0.1-15,000 ppm or 0.001-20 wt%.  However, since the co-pending claims do not require a specific concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 39 of co-pending Application No. 17/443,269.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 10, and 39 require all the limitations of instant claims 1 and 12, except for the co-pending claims do not require the MRP composition to be present in the final product in a concentration of 0.1-15,000 ppm or 0.001-20 wt%.  However, since the co-pending claims do not require any concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 20 of co-pending Application No. 17/455,284.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 11, and 20 require all the limitations of instant claims 1 and 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 11, and 12 of co-pending Application No. 17/455,327 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 2, 10, 11, and 12 require all the limitations of instant claims 1 and 12, except for the composition to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of co-pending Application No. 17/455,797 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 10, and 19 require all the limitations of instant claims 1 and 12, except for the composition to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.  Also, the co-pending claims do not require the MRP composition to be present in the final product in a concentration of 0.1-15,000 ppm or 0.001-20 wt%.  However, since the co-pending claims do not require any concentration 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, and 16 of co-pending Application No. 17/454,548.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 6, 11, and 16 require all the limitations of instant claims 1 and 12, except for the MRP composition to be present in the final product in a concentration of 0.1-15,000 ppm or 0.001-20 wt%.  However, since the co-pending claims do not require any concentration of MRP composition in the product, a value for the concentration of the MRP composition that is within the ranges required by the instant claims would render the instant claims patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claims 16 and 17: 
Claim Rejections – 35 U.S.C. §103 of claims 1021 over Oglesby as evidenced by Seasoned Advice: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 to direct it to a method for improving the taste profile of a beverage and amended claim 12 to direct it to a method for improving the taste profile of a bakery product, comprising the steps of adding a MRP composition to the beverage or bakery product wherein the MRP composition is produced by reducing sugars and amine donors undergoing a Maillard reaction and wherein the beverage or bakery product further comprises a Stevia-related component.  Applicant stated that the Oglesby reference generally describes sweetener compositions and methods for reducing oral cavity and tongue coating adherence and numbing effects of a sweetener composition in an emulsified mixture, wherein the stable emulsion is formed by heating and/or shaking, stirring, homogenizing, pulverization, or other known techniques.  Applicant stated that Oglesby does not mention Maillard reactions at all, let alone the effect of a Maillard reaction product on taste and that the Office construes the heating option disclosed in Oglesby as inherently forming an MRP composition in accordance with claim 1.  Applicant argued that the Office essentially construes the scope of Oglesby’s disclosed emulsions as rendering obvious an emulsion formed by selectively heating a high-intensity sweetener (as recited in the claims) in combination with an additive chose from a huge laundry list of possibilities.  Applicant argued that Oglesby does not (a) describe the specific conditions for forming an emulsion by heat; (b) confirm that emulsions can be routinely formed by such a methodology; or (c) describe any examples in which an emulsion was formed by heating a reducing sugar having a free carbonyl group, an amine 
However, in the new grounds of rejection, the features of claims 1 and 12 and its dependents are taught by either Hamasaki alone or the combination of Hamasaki and Koh while Oglesby and Seasoned Advice no longer serve as prior art.  Therefore, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Double Patenting Rejections: Applicant will address the rejections at such time the claims are considered otherwise allowable (Applicant’s Remarks, page 10, paragraph 1 – page 11, paragraph 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793